Citation Nr: 9935275	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-03 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for claimed residuals 
of metal in the hands and in the body.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1943 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Los 
Angeles, which denied entitlement to service connection for 
the disabilities at issue.

A review of the record discloses that service connection for 
post-traumatic stress disorder (PTSD) was granted by rating 
decision dated in August 1997 and a 10 percent evaluation was 
assigned, effective May 16, 1996.  The veteran was notified 
of the determination by communication dated that same month.  
In a letter dated August 18, 1997, the veteran indicated that 
his PTSD was "underated (sic)".  This is essentially a notice 
of disagreement with the assignment of the 10 percent rating.  
The RO has issued subsequent supplemental statements of the 
case pertaining to the issue of service connection for PTSD, 
but has not issued a statement of the case as to the issue of 
entitlement to a higher original evaluation for that 
disability.  This issue must be remanded to the RO for the 
issuance of such a statement of the case.  38 U.S.C.A. 
§ 7105; see Manlincon v. West, 12 Vet. App. 238 (1999); 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the filing of 
a notice of disagreement initiates the appellate process)  
see also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); 
Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. 
West, 12 Vet. App. 76 (1998).


FINDINGS OF FACT

1.  There is no competent evidence of current heart disease.

2.  There is competent evidence that the veteran had 
pneumonia in service and that he has current residuals 
related to the episode of pneumonia in service.

3.  There is no competent evidence of current residuals of 
metal in the hands and body.



CONCLUSIONS OF LAW

1.  The claim for service connection for heart disease is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for residuals of 
pneumonia is well grounded.  38 U.S.C.A. § 5107.

3.  The claim for service connection for a disability 
manifested by claimed residuals of metals in the body and the 
hands is not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well grounded.  See 
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only plausible to 
satisfy the initial burden of § 5107."  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the claim must 
be denied and there is no further duty to assist the veteran 
with the development of evidence pertaining to that claim.  
See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 38 U.S.C.A. 
§ 5107(a).

In order for a claim for service connection to be well 
grounded, there must be:  (1) Competent evidence of a current 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and 
(3) evidence of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or in the applicable presumptive period, evidence of post 
service continuity symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  See Savage 
v. Gober, 10 Vet. App. 488, 495-497 (1997); 38 C.F.R. 
§ 3.303(b).  If the claim is based on the aggravation of a 
preexisting disease or injury during service, the second 
Caluza element is satisfied if the service medical records 
show treatment for the disease or injury during service.  See 
Maxson v. West, 12 Vet. App. 453 (1999) (Holding absence of 
the claimed disability from years after service could be used 
as evidence to rebut the presumption of service incurrence 
under the provisions of 38 U.S.C.A. § 1154(b) (West 1991)).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  
Regulations also provide that service connection may be 
granted for disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish service connection the 
evidence must demonstrate the existence of a current 
disability and a causal relationship between that disability 
and military service.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107(b).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in relative equipoise, the claim is allowed.  
Id.  If, after careful review of all the evidence, a 
reasonable doubt arises regarding service connection, such 
doubt will be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.4 (1999).

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at a later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or within the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service warranting an applicable 
presumption period and still has such condition.  Such 
evidence must be medical or must relate to a condition as to 
which, under the case law of the United States Court of 
Appeals for Veterans Claims (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is present during service or 
during any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 480, 495 
(1997). 



Service Connection for Heart Disease

A review of the service medical records reflects no cardiac 
abnormalities at the time of enlistment examination in 
November 1943.  In June 1944, the veteran was hospitalized 
for a chief complaint of a rapid pulse.  He reported that 
ever since he had been ill in February, he had had spells of 
fast heart, pain in the precordial region, and shortness of 
breath and weakness.  These had occurred about three times a 
week while working.  They reportedly would last  10 to 
15 minutes and would disappear on rest.  It was noted that 
his picture was not that of a paroxysmal tachycardia.  The 
physician was reluctant to send the veteran back to duty 
since he was a carpenter.  He was transferred to a Fleet 
Hospital for further observation and disposition.

When hospitalized at the Fleet Hospital on July 1, 1944, he 
was given an admission diagnosis of tachycardia.  It was 
noted this had not existed prior to service.  It was 
indicated that since recovering from bronchopneumonia in 
February 1944, he had been nervous and had recurrent attacks 
of tachycardia.  On examination, the chest was described as 
clear.  The heart was negative, except for persistent 
tachycardia, supra arrhythmia.  The remainder of the 
examination was reported to be negative.  Several days later 
it was reported that tachycardia was present when he was not 
in bed and he was unable to do his duty because of his 
continued fatigue and palpitations.  Findings were reported 
to be those of effort syndrome.  On July 7, 1944, the 
diagnosis was changed to effort syndrome.  He was transferred 
to a service department hospital for further treatment and 
convalescence.

In late July 1944 when he was seen at a U.S. Naval Base 
Hospital, it was noted his onset of palpitations of the heart 
was five months earlier following pneumonia.  This had 
occurred at intervals since.  Associated dizziness, 
precordial pain, dyspnea, nervousness, and weakness were 
noted.  Usual duration was 10 to 15 minutes and was relieved 
by rest.  This recurred under stress or hard work, usually 3 
or 4 times a week, and interfered with his work.  In late 
August 1944, it was reported his condition was unchanged.  He 
had what was reported as a typical effort syndrome and the 
admission diagnosis was retained.

In late August 1944 he was transferred to the United States 
by the evacuation board.  

During service department hospitalization in California, it 
was reported that when being inducted in November 1943, the 
veteran stated that his pulse was fast and he had to be put 
down to rest before the doctors would accept him.  

Examination during hospitalization revealed the heart sounds 
were clear at the apex.  They were obscure in other areas.  
There were no thrills, murmurs, or irregularities in rhythm.  

Later in October 1944, when seen for psychiatric 
consultation, he claimed he had no complaints except for 
nervousness.  Notation was made that he reported at times his 
heart beat fast.  He claimed his health had always been good 
prior to entering service, but since entering service he had 
had a series of somatic disorders.  At Guadalcanal, he worked 
long hours seven days a week, and developed fatigue, dizzy 
spells, and tachycardia.  Since that time he had gradually 
improved and now felt well enough to return to full duty.  On 
the basis of his history, the examiner believed he had mild 
anxiety state and fatigue.  It was indicated the anxiety 
state was not serious enough to warrant any action taken 
because apparently the removal from active duty had resolved 
the fatigue.  In late October 1944 it was indicated there was 
demonstrated no physical basis for his subjective complaints.  
Psychiatrists were satisfied that he was fit for duty.  He 
still complained of palpitation, but it was felt that he 
should be return to full duty.  On October 28, 1944, he was 
discharged to duty and described as fit for same.

There was no further reference to the cardiovascular system 
during the remainder of service, including examination at 
separation in May 1946 at which time the cardiovascular 
system was described as normal.  Notation was made of a 
history of effort syndrome in 1944.  It was indicated he 
currently had no disqualifying defects.

Statements from a private physician in 1978 referred 
primarily to orthopedic problems the veteran was having.  In 
a July 1978 statement the physician indicated that the 
veteran complained of "chest pains and hurting" throughout 
his body.  No elaboration was provided.

Of record are reports of medical treatment and evaluation on 
periodic occasions in the 1990's for various problems, with 
no reference being made to any heart complaints or 
abnormalities.  Treatment records from Lealand Watkins, M.D., 
dated from June 1995 to August 1997 show that the veteran's 
systolic blood pressure ranged from 110 to 140 and his 
diastolic blood pressure ranged from 56 to 80.

Analysis

For purposes of the Caluza test, there is competent evidence 
of tachycardia in service.  This evidence is in the form of 
findings contained in the service medical records.  However, 
it was determined during treatment and evaluation of the 
veteran that what he had was an effort syndrome and once he 
was removed from active duty, it appears his problems were 
resolved.  When he was returned to full duty in October 1944 
he was described as fit for same, and there were no further 
complaints or findings regarding heart palpitations or heart 
disease.  At the time of physical examination for discharge 
from service in May 1946, the cardiovascular system was 
described as normal and it was indicated there were no signs 
of any cardiac involvement.  Chest X-ray studies showed no 
essential deviation from normal.

The post service medical evidence is without reference to any 
abnormalities involving the heart.  While a complaint of 
chest pain was reported by a private physician in 1978, that 
complaint was not attributed to heart disease.  

The record does not reflect that the veteran has medical 
knowledge that would render him competent to offer opinions 
as to medical diagnosis or causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence of record does not 
reflect any medical opinion indicating a relationship between 
the veteran's active service and any current abnormality of 
the cardiovascular system.  In fact, the post service medical 
evidence has not documented the presence of any heart disease 
at all.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected injury or disease to cases where 
disease or injury had resulted in disability.  In the absence 
of evidence of current disability, the claim is not plausible 
or well grounded.  In the absence of competent evidence of 
current heart disease, the claim is not well grounded and 
must be denied.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

Service Connection for Residuals of Pneumonia

A review of the service medical records reveals that the 
veteran was hospitalized for pneumonia from February to March 
1944.  By late February an X-ray study showed the lung fields 
were clear.  In early March the chest was noted as clear and 
asymptomatic.  On March 10, 1944, the veteran was discharged 
to duty.  

There were no further complaints or abnormalities regarding 
the respiratory system during the remainder of service, 
including examination at separation.  At that time an X-ray 
study of the chest showed no essential deviation from normal.  
Notation was made that the veteran had had an episode of 
pneumonia in 1944.  

In 1978 statements from the private physician referred 
primarily to orthopedic problems.  As noted above, in  a July 
1978 statement the physician indicated that the veteran's 
complaints included chest pains.  

The medical records thereafter include an undated statement 
(duplicate copies later had a date written in of October 
1996) from Dr. Watkins, who reported that the veteran was 
taking different prescription medications for different 
conditions.  Notation was made that the veteran was taking 
breath inhalers for shortness of breath and "chronic 
bronchial asthma due to previous pneumonia."  

The previously noted records from Dr. Watkins show treatment 
for chronic obstructive pulmonary disease (COPD).  


Analysis

The service medical records contain competent evidence of the 
inservice incurrence of pneumonia.  The records from Dr. 
Watkins report that the veteran currently has asthma or COPD.  
Dr. Watkins also linked the current asthma to pneumonia.  The 
veteran's only reported episode of pneumonia occurred in 
service.  Dr. Watkins statement supplies evidence of current 
disability and of a nexus between current asthma and 
pneumonia in service.  Accordingly, the Board concludes that 
the veteran's claim for service connection for the residuals 
of pneumonia is well grounded.

Service Connection for a Claimed Disability Manifested by 
Residuals of Metal in the Body and the Hands.

A review of the service medical records is without reference 
to any incident indicating the veteran having sustained 
pieces of metal to the body and his hands.  The report of 
separation examination in May 1946 is likewise without 
reference to any reported pieces of metal being found 
anywhere in the veteran's body.  

The post service medical evidence, including X-ray studies, 
is without reference to any findings pertaining to pieces of 
metal being found anywhere in the body.

Analysis

The veteran is competent to report inservice trauma resulting 
in retained metal in the hands or other parts of his body.  
The veteran would not be competent to diagnose a current 
disability related to the inservice injury.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

There is no competent medical evidence that the veteran 
currently has any disability attributable to alleged pieces 
of metal in the body.  In the absence of a current 
disability, the claim is not well grounded.  Even if there 
were competent evidence of a current disability, there is no 
competent evidence linking that condition to service.  As 
noted above, in Brammer v. Derwinski, the Court noted that 
Congress specifically limited entitlement for service-
connected injury or disease to cases where disease or injury 
resulted in a disability.  In the absence of evidence of 
current disability, the claim is not plausible or well 
grounded.


ORDER

Service connection for heart disease is denied.

The claim for service connection for residuals of pneumonia 
is well grounded.

Service connection for disability resulting from metal 
fragments in the body and the hands is denied.


REMAND

Once a veteran submits a well-grounded claim, VA has a duty 
to assist him with the development of that claim.  38 
U.S.C.A. § 5107(a).  In the instant case, the veteran has not 
been afforded a VA examination to confirm whether he 
currently has a respiratory disability as a residual of the 
pneumonia reported in service.  It is also unclear whether 
all records of treatment by Dr. Watkins have been secured.

As noted earlier, the veteran has submitted a notice of 
disagreement with the original evaluation for PTSD, but has 
not yet been furnished a statement of the case as to that 
issue.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD or a 
respiratory disorder since service.  The 
RO should then take all necessary steps 
to obtain those records that are not 
already part of the claims folder.  The 
RO should specifically ensure that it has 
secured all treatment records from Dr. 
Watkins.

2.  The veteran should then be afforded 
an appropriate examination to determine 
whether he has a current respiratory 
disability, and if so, whether such 
disability is related to the episode of 
pneumonia reported in service.  The 
examiner should review the claims folder 
prior to completing the examination 
report.  The examiner is requested to 
give reasons as to why any respiratory 
disorder found on the examination is or 
is not related to the episode of 
pneumonia in service.

3.  After undertaking any additional 
indicated development with regard to the 
issue of entitlement to a higher original 
evaluation for PTSD, the RO should issue 
a statement of the case as to that issue.  
The veteran and representative, if any, 
should be given the opportunity to 
respond thereto.  Only if the veteran 
files a timely substantive appeal, should 
the veteran's claim for a higher original 
evaluation be returned to the Board.

3.  To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any requested action is not 
undertaken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any additional 
indicated development, the RO should 
readjudicate the veteran's claim for 
service connection for residuals of 
pneumonia.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to adjudicate his 
claim, and that his failure without good cause to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

